Name: 2003/914/EC: Council Decision of 22 December 2003 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 3 to the EC-Morocco Association Agreement
 Type: Decision
 Subject Matter: agricultural activity;  trade;  Africa;  international trade;  European construction
 Date Published: 2003-12-31

 Avis juridique important|32003D09142003/914/EC: Council Decision of 22 December 2003 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 3 to the EC-Morocco Association Agreement Official Journal L 345 , 31/12/2003 P. 0117 - 0118Council Decisionof 22 December 2003on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 3 to the EC-Morocco Association Agreement(2003/914/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 16 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part(1), which has been in force since 1 March 2000, provides that the Community and Morocco will gradually implement greater liberalisation of their reciprocal trade in agricultural products.(2) Article 18 of the Euro-Mediterranean Agreement provides that from 1 January 2000 the Community and the Kingdom of Morocco will assess the situation with a view to determining the liberalisation measures to be applied by the Parties with effect from 1 January 2001.(3) The Community and the Kingdom of Morocco have agreed to replace Protocols 1 and 3 to the Euro-Mediterranean Agreement by means of an agreement in the form of an Exchange of Letters. That agreement should therefore be approved.(4) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2),HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 3 to the EC-Morocco Association Agreement in the Annex hereto is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The Commission shall adopt the detailed rules for implementing Protocols 1 and 3 in accordance with the procedure laid down in Article 3.Article 31. The Commission shall be assisted by the Management Committee for Sugar established by Article 42 of Regulation (EC) No 1260/2001(3) or, as the case may be, by the committees established by the corresponding provisions of other regulations on the common organisation of markets or by the Customs Code Committee established by Article 248a of Regulation (EEC) No 2913/92(4).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its own rules of procedure.Article 4The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Article 5This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 22 December 2003.For the CouncilThe PresidentG. Alemanno(1) OJ L 70, 18.3.2000, p. 1.(2) OJ L 184, 17.7.1999, p. 23.(3) OJ L 178, 30.6.2001, p. 1; Regulation as last amended by Commission Regulation (EC) No 680/2002 of 19 April 2002 (OJ L 104, 20.4.2002, p. 26).(4) OJ L 302, 19.10.1992, p. 1; Regulation as last amended by Regulation (EC) No 2700/2000 of 12 December 2000 (OJ L 311, 12.12.2000, p. 17).